Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This document is responsive to applicant’s claims filed 1/2/2019.  

Claim Objections
Claim 13 is objected to because of the following informalities:  The limitation “the exterior surface” lacks antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim covers the use of the apparatus.  Furthermore, the claim necessarily involves more structure than the wall itself.  It is unclear how the claim further limits the wall or if the claim encompasses a system.
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear what specific structure makes the tines configured to shed accumulated ice.  
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear what specific shapes of ice are unstable and what structure of the tines cause the formation of ice in unstable shapes.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear what specific structure makes the wall “configured to be attached” and when infringement would occur.

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim does not further limit the wall.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
In view of the rejections above under 35 USC § 112, the claims referred to in any and all rejections below are rejected as best understood.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 10- 13, 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bolender et al. (US PG Pub 2010/0307442).

Regarding claim 1, Bolender discloses:
A wall for a heated faceplate comprising: a base (see fig 3, ref 1); and tines (12) protruding from the base and spaced from each another, wherein the tines are configured to accumulate ice (see at least paragraph 0073).

Regarding claim 2, Bolender discloses:
The wall of claim 1, further including grooves positioned between the tines (see fig 3, ref 7).

Regarding claim 3, Bolender discloses:
The wall of claim 1, wherein the tines are substantially parallel to oncoming airflow (see fig 4).

Regarding claim 4, Bolender discloses:
The wall of claim 1, wherein the tines are configured to shed the accumulated ice (see paragraph 0073).

Regarding claim 5, Bolender discloses:
The wall of claim 1, wherein the tines are configured to accumulate ice in unstable shapes (see fig 3).

Regarding claim 6, Bolender discloses:
The wall of claim 1, wherein the wall is configured to be attached to an upstream portion of the heated faceplate (the bottom of the structure is flat and thus configured to attach to a faceplate).

Regarding claim 10, Bolender discloses:
The wall of claim 1, wherein the wall is straight (see fig 3).

Regarding claim 11, Bolender discloses:
The wall of claim 1, wherein the tines overhang the base in an upstream direction (see fig 3).

Regarding claim 12, Bolender discloses:
The wall of claim 1, wherein the tines have rounded edges (see fig 4).

Regarding claim 13, Bolender discloses:
A faceplate comprising: an upstream portion (see fig 3 ref 3); a downstream portion (see fig 3, ref A) adjacent the upstream portion; and a wall (see fig 3, ref 2) at the upstream portion of the faceplate; the wall including: a base (10) connected to the exterior surface of the faceplate at the upstream portion of the faceplate; and tines (12) protruding from the base, wherein the tines are substantially parallel to oncoming airflow (see fig 3).


The faceplate of claim 13, wherein the wall further includes grooves (7) positioned between the tines.

Regarding claim 17, Bolender discloses:
The faceplate of claim 13, wherein the tines overhang the base in an upstream direction (see fig 3).

Regarding claim 18, Bolender discloses:
The faceplate of claim 13, wherein the tines are configured to accumulate ice and shed the accumulated ice (see paragraph 0073).

Regarding claim 19, Bolender discloses:
A method for preventing significant ice accumulation on a heated faceplate comprising: accumulating ice fragments (see paragraph 0073) on tines (see fig 3, ref 12) protruding from a base (10) of a wall (2) at an upstream portion (3) of the faceplate (K); and shedding the ice fragments from the tines (see paragraph 0073).


Claim 1 isrejected under 35 U.S.C. 102(a)(1) as being anticipated by Guerry et al. (US PG Pub 2016/0114883).

Regarding claim 1, Guerry discloses:
A wall for a heated faceplate comprising: a base (see fig 3, ref 16); and tines (22) protruding from the base and spaced from each another, wherein the tines are configured to accumulate ice (see at least paragraphs 0039 and 0040).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 8, 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bolender et al. (US PG Pub 2010/0307442) in view of Obviousness.

Regarding claims 8 and 9, it would have been an obvious matter of design choice to select the shape of the wall to be horse-shoe shape or curved, because there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23 (CCPA 1956).  
Furthermore, it would have been an obvious matter of design choice to select the claimed shape, because applicant has not disclosed that having such a shape itself solves any stated problem, the 

Regarding claim 20, Bolender discloses the method of claim 19, but does not specifically disclose the ice from the upstream portion impacting and abrading ice from a downstream portion.  The ice separating as described in paragraph 0073, which includes the upstream tips of tines 12 would necessarily impact and abrade ice further downstream.  Thus, the method step would have been an obvious result of the apparatus of Bolender operating as intended.

Allowable Subject Matter
Claims 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is found in the Notice of Reference Cited (PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G DAVIS whose telephone number is (571)270-5005.  The examiner can normally be reached on Mon-Thurs 8am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD G DAVIS/
Primary Examiner, Art Unit 3644